DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with May 25, 2022 on  
The application has been amended as follows: 
	Claim 88, line 3, change “resulting” to “resultant”.
	Claim 90, lines 3, 4, replace “, preferably at an angle of 0º and thus being parallel to said normals”.
	Claim 91, lines 3, 4, replace “, preferably at an angle of 90º and thus being parallel to said normals”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 68-93 are indicated as being allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including controlling by the resultant magnetic  field the direction of magnetic anisotropy in a layer sputter depositing on the substrate, along at least a predominant part of the surface of the substrate to be sputter coated, to become unidirectional, by providing said at least ne outer pole surface outside the periphery of a substrate on the substrate holder, seen in direction towards the sputter surface and by selecting the magnetic polarity of the first outer pole surface and the magnetic polarity of the at least one second outer pole surface to be equal and selecting the magnetic polarity of the first inner pole surface and the magnetic polarity of the at least one second inner pole surface to be equal.
The closest prior art of record to Yamamoto et al. (JP 2000-017435) and Okamoto et al. (JP 05-339727) fail to teach “selecting the magnetic polarity of said first outer pole surface and the magnetic polarity of said at least one second outer pole surfaces to be equal and selecting the magnetic polarity of said first inner pole surface and the magnetic polarity of said at least one second inner pole surface to be equal”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
June 10, 2022